63 N.Y.2d 639 (1984)
Anthony Fileccia, Appellant,
v.
Massapequa General Hospital et al., Defendants, and Herbert D. Feldheim, Respondent. (And a Third-Party Action.)
Court of Appeals of the State of New York.
Decided July 3, 1984.
Seymour H. Metnick for appellant.
Wayne I. Rabinowitz for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (99 AD2d 796).